department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under cade sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend name of board member name of board member name of board member name of board member name of board member date date state n oq p q r x y z dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue does your primary activity of operating an art gallery for members preclude exemption under c yes for the reasons stated below facts you were incorporated on y in the state of z you submitted an application_for recognition of exemption form_1023 on x attachments to form_1023 you submitted articles of incorporation and bylaws as letter cg catalog number 47630w article of your articles of incorporation states the corporation is a charitable or religious corporation your purpose as stated in your bylaws is to support promote and enhance the arts and crafts community by providing a retail_outlet for area artists to display and sell original works of arts and crafts article ill of your bylaws states in part that artists shall be granted probationary membership upon nomination by the jury committee and approval of at least three quarters of the board directors at a regular or special meeting of the board_of directors at the completion of a month probationary period the artist may be granted regular membership status by approval of at least three quarters of the board_of directors at a regular or special meeting of the board_of directors article iv of your bylaws states in part that the term of office for each director shall be for life or until resignation article vii of your bylaws states in part that the president shall subject_to approval of the board for directors appoint chairpersons for two standing committees the jury and display committees the chairpersons shall appoint committee members subject_to approval of the board_of directors article vii of your bylaws states in part that the jury committee shall have the responsibility to review works submitted by artists for display in the gallery and to recommend approval or rejection to the board_of directors you currently have directors n o p q and r each director is a founding member your explanatory notes submitted with form_1023 provides the following a you provide display space and sales gallery for nine member artists b individual area artists may submit sample arts and crafts to be reviewed by the jury committee c the board_of directors approves artists for membership based on recommendations of the jury committee d you conduct demonstrations of art weaving on a hand loom demonstrations of art basketry and demonstrations of wood turning e you conduct and plan to conduct educational programs at the local elementary_school that include but are not limited to drawing leaves drawing portraits building clay birdhouses and constructing puzzles f your president n has years experience in art basketry duties of n are display and sales of art work letter cg catalog number 47630w g your vice president o ha sec_40 years experience in mixed media painting duties of o are display and sales of art work h your director p is experienced in art and wildlife photography duties of p are display and sales of art work i j your treasurer q is an experienced oil painter and clay artist duties of q are display and sales of art work your secretary r is an experienced weaver painter and quilter duties of r are display and sales of art work k each board member contributed dollar_figure to start the organization you state your facility is only used to display member artists works for sale and for frequent artistic demonstrations you also stated demonstrators have similar artistic works for sale in the gallery furthermore you explain that all prices are set by each member artist sales_price is determined using market factors and the artist's perceived value items available for sale in the gallery are chosen by member artists and only current members are allowed to display at the art gallery an exception is an annual show for a guest artist you also state that all members pay a monthly membership fee of dollar_figure in addition to the monthly membership fee you retain of the sale price for each item sold if a member has worked at least hours in the gallery in any month the commission is reduced to for that month approximately of your activities were educational in nature in your first year you plan to increase educational activities as the gallery develops and becomes more self-sustaining financial data submitted with your form_1023 lists revenue from board member contributions membership fees and commissions from the sale of artwork expenses include occupancy expenses bank fees advertising expenses and printing expenses law sec_501 of the internal_revenue_code_of_1986 code provides for exemption from federal_income_tax of organizations organized and operated exclusively for educational_purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized and operated exclusively for exempt purposes under sec_501 of the code unless it serves a public rather than a private interest thus an organization must establish that it is not organized or operated for the benefit of private interest such as designated individuals the creator or his family shareholders of the organization or persons controlled by such private interests letter cg catalog number 47630w revrul_66_178 1966_1_cb_138 found that a nonprofit organization created to foster and develop the arts by sponsoring a public art exhibit at which the works of unknown but promising artists are selected by a panel of qualified judges for viewing and are gratuitously displayed is exempt from federal_income_tax under sec_501 of the internal_revenue_code of revrul_71_395 1971_2_cb_228 found that a cooperative art gallery formed and operated by a group of artists for the purpose of exhibiting and selling their works does not qualify for exemption under sec_501 of the code because the organization served the private purposes of its members even though the exhibition and sale of painting may be an educational activity in other respects revrul_76_152 1976_1_cb_151 found that a nonprofit organization formed by art patrons to promote community understanding of modern art trends by selecting for exhibit exhibiting and selling art works of local artists retaining a commission on sales less than customary commercial charges and not sufficient to cover the cost of operating the gallery does not qualify for exemption under sec_501 of the code because the organization is serving the private interests of those artists whose works are displayed for sale in goldsboro art leaque inc petitioner v commissioner of internal revenue 75_tc_337 the court found that the corporation was entitled to exemption from federal taxation and entered a decision in its favor the corporation contended that it was operated exclusively for exempt purposes that the sale of artwork in its galleries was an incidental activity but one which helped it pursue its exempt purposes that it was not operated in furtherance of a substantial commercial purpose and that the primary purpose of its sales and other activities was to further the public's appreciation of art and not to serve private interests the commissioner argued that since the corporation's activities were indistinguishable from activities required in operating a commercial art gallery for profit the corporation was operated for a substantial commercial purpose and could not qualify for exemption under sec_501 of the code despite the presence of any number of truly exempt purposes the court found that the purpose of the corporation's art gallery and art market was primarily to foster community awareness and appreciation of contemporary artists and to provide a constant flow of art for students to study art and painting techniques the corporation's sales activities were incidental to its other activities and served the same overall objective of art education in 505_f2d_1068 the court held that an organization seeking a ruling as to recognition of its exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact application of law you are not as described in sec_501 of the code because you are not organized and operated exclusively for exempt purposes letter cg catalog number 47630w you are not as defined in sec_1_501_c_3_-1 of the regulations because you are operating for the private interest of your artist members whose art you sell providing a display and retail_space for member artists allowing each member artist to set the sales_price and select the works for sale and receive a commission promotes the private interests of the artist members moreover the education of the public is secondary to the sale of artwork you are not like the organization in revrul_66_178 1966_1_cb_138 because you are a membership_organization consisting of artists who select and sell members’ art work in a gallery operated by you the artist member also earns a commission on work that is sold thus you are operating for the private purposes of your members you are similar to the organization described in revrul_71_395 1971_2_cb_228 because you were formed by a group of artists and are operating an art gallery opened to the general_public which displays and sells members’ artwork in addition like this organization a committee chosen by your board selects whose works will be offered for sale member artists also earn a commission on artwork that is sold consequently like the organization in the revenue_ruling you are a vehicle for advancing members’ careers and are promoting the sale of members’ artwork this serves the private purposes of your members even though the exhibition of paintings may be an educational activity in other respects you are like the organization in revrul_76_152 1976_1_cb_151 because the artists whose works are displayed and sold are being directly benefited by your operations therefore you have a substantial non-exempt purpose you are different from the organization in goldsboro art leaque inc petitioner v commissioner of internal revenue 75_tc_337 unlike this organization the sale of artwork is a substantial portion of your activities works are your members finally your educational activities account for only of your time in addition all artists that display and sell art applicant’s position you explain your purpose is to support promote and enhance the arts and crafts in the local area by providing a retail_outlet for area artists to display and sell original works of arts and crafts enhance art education programs in public schools and cultivate interest in the arts for the general community you stated that you operate in a small and economically disadvantaged community with few opportunities for practicing artists and fewer opportunities for those interested in arts and crafts you state that by providing a low cost venue regional artists can gain valuable exposure by providing exposure to arts and crafts and educational opportunities budding artists can develop their talents furthermore an additional retail_outlet for artistic works in the area should encourage revitalization of the downtown area finally you listed three local art galleries in the area that are exempt under sec_501 of the code letter cg catalog number 47630w service’s response to applicant’s position you failed to provide any additional information from which it can be concluded that your activities exclusively further or advance a purpose described in sec_501 although you provided the names of three organizations exempt under sec_501 whose operations you believe are like yours 505_f2d_1068 you have the burden of proving that you satisfy the requirements for tax exemption you have failed to provide enough information to prove to us that you are not operating for the benefit of your members similar to the organization in harding hospital inc v united_states conclusion based on the information submitted you are not operating exclusively for one or more purposes described in sec_501 of the code educational you are primarily operating to benefit your member artists and therefore you are not described in sec_501 of the code even though some of your activities are you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters letter cg catalog number 47630w please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations letter cg catalog number 47630w
